DETAILED ACTION
This is a response to Applicant reply filed on 12/18/2020, in which claims 1-3 and 5 are presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.  
All previous rejections and objections are withdrawn.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 12/18/2020 point out the reason claims are patentable and non-obvious over the prior art of record. The Applicant arguments are persuasive.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Further to clarify the Reasons for Allowance, the Examiner additionally notes: 
the limitation for “in response to detection of the opening request being unauthorized, the network file server only provides the file …opening … as a read-only mode” as recited in independent claim 1 when considered in combination with the other limitations in the claim, such as “wherein the NFS client provides selection information to enable a user to switch to an edition mode … in which switching to the edition mode is selected, the file of which opening is requested to the NFS client only in a read only mode or disapproves the file change request.”  Accordingly, independent claim 1 is allowed. Dependent claims 2, 3, and 5 are allowed by virtue of their dependency on claim 1 as they further limit the scope of the claimed invention.
It is further noted that the newly found Niemela reference (US 20130067576 A1) is mainly about a system or method of restoring the altered file in response to the detection of the file altered by malware, e.g., a ransomware.  Niemela discloses steps of detecting malicious software such as ransomware; par. 0035-0036, and deactivating the ransomware in the device; par. 0052.  However, Niemela fails to disclose the techniques of setting the read/write mode of the requested file with a network file server via which the requested file can only be opened in a read-only mode in response to detection of the opening request being unauthorized.  Therefore, the Niemela reference fails to render the claimed invention obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        01/29/2021